THE COURT.
[1] The parties have stipulated to submit this appeal for decision upon the appellant's opening brief. The cause, therefore, may be decided on the statement of facts contained in such brief. (Rule V of the Supreme Court and District Courts of Appeal.) The following facts are stated in such brief:
[2] "This is an appeal by Virena V. Russell from the order of the court denying her application for letters of administration and from the order granting the petition of R.S. Jay, public administrator of the County of Madera . . . for letters of administration in the estate of A.W. Springer, deceased. . . . A.W. Springer died intestate, leaving no issue, and his entire estate" consists of property which, during the lifetime of his predeceased wife, Martha W. Springer, "was community property, or separate property" of his wife. The appellant is the daughter of Martha W. Springer by a former marriage.
It is clear that the appellant is entitled to letters of administration in preference to the public administrator. (Code Civ. Proc., sec. 1365; Civ. Code, sec. 1386, subd. 8; 11 Cal. Jur. 320; In re Mercer's Estate, 205 Cal. 506 [271 P. 1067];Estate of Hill, 179 Cal. 683 [178 P. 710].)
The orders appealed from are reversed and the trial court is directed to order the issuing of letters of administration to the appellant, Virena V. Russell, as prayed for in her petition.